Citation Nr: 1219174	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and degenerative changes.

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for right hip disability.

6.  Entitlement to service connection for left hip disability.

7.  Entitlement to service connection for left knee disability.

8.  Entitlement to service connection for stomach disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in August 2010, when it was remanded to afford the Veteran the opportunity to testify at a new Board hearing.

In a November 2011 written statement, the Veteran (through his duly appointment representative) expressly withdrew the request for a new Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As the prior Board remand in this case was for the purpose of providing the Veteran an opportunity to testify at a new Board hearing, the Board is now presented with its first opportunity to direct necessary development in this case that must be completed prior to proper appellate review.

Since the time of the August 2010 Board remand, there appears to have been adjudication of multiple benefits claims at the RO.  The Veteran's computerized Virtual VA claims-file contains partial copies of rating decisions with significant, but incomplete, information regarding events pertinent to this appeal.  A November 2011 rating decision is documented in Virtual VA only with a codesheet and the first page of the rating decision, but missing all but the first page of the rating decision itself.  The available portion of the rating decision does not document the issue or issues addressed, but does show that the evidence considered in that adjudication included VA treatment records from "VAMC Palo-Alto, from October 2, 2009 through November 22, 2010" and VA treatment records from "VA Medical Center, Minneapolis, MN November 1, 2011."

A February 2012 rating decision is also documented in Virtual VA, but only with a cover letter, a codesheet, and again only the first page of the rating decision, but missing all but the first page of the rating decision itself.  The cover letter shows that the rating decision granted service connection for a pain disorder associated with right knee degenerative joint disease, granted service connection for tinnitus, and denied service connection for depression.  The available incomplete portion of the rating decision shows that the evidence considered in that adjudication included statements from the Veteran in November 2011, a November 2011 statement from the Veteran's private physician, and VA examination reports from January 2012 and February 2012, in addition to the additional VA treatment reports.

The Board finds that the claims-file, including the computerized electronic Virtual VA claims-file, is not complete for appellate review at this time.  The copies of multiple RO rating decisions issued since the Board's prior remand are significantly incomplete.  Recent VA treatment records noted in the partial copies of the RO rating decisions are not available for review (even accounting for the October 2011 VA treatment records added to Virtual VA).  Recent private medical evidence and the Veteran's statements are not available for review.  To the extent that any of the new evidence is likely to contain some information pertinent to any of the various issues on appeal, readjudication of the issues is required with consideration of the new evidence and issuance of a supplemental statement of the case.

Additionally, pertinent VA treatment records from 1972 at a VA facility in Minneapolis have recently been obtained by the RO and associated with the claims-file without the opportunity for subsequent readjudication and issuance of a supplemental statement of the case.  The Board additionally observes that the VA treatment records from 1972 contain documentation of symptom complaints and medical attention involving potential pathology of the gastro-intestinal system which may be pertinent to the corresponding service connection claim currently on appeal.  This information appears to expand upon and potentially change the factual premises accepted at the time of the prior VA examination on this issue.  A VA examination with a medical opinion addressing the expanded information of record would be beneficial to informed appellate review in this case.

Additionally, the Board observes that the Veteran's contentions appear to contemplate that at least several of his orthopedic disabilities on appeal are secondary consequences of changes in his gait due to his service-connected right knee disability.  As the partially documented recent RO rating decisions appear to include a grant of an additional pain disorder associated with right knee degenerative joint disease, readjudication of these issues should also contemplate the change in the set of disabilities established to be service-connected in this case.

The Board further notes that at his original July 2009 Board hearing, the Veteran indicated that there were records in the custody of the state of California pertinent to some of the disabilities on appeal.  Although the Veteran later submitted a July 2009 written statement indicating that he preferred not to submit the discussed records and asserting that the records were not actually relevant, there are other indications of record that the Veteran's benefits from the state of California do involve some of the Veteran's orthopedic disabilities on appeal, including as possibly involving pertinent post-service injury.  On multiple occasions, including as documented in a January 2008 VA examination report, the Veteran has reported that his worker's compensation claim involved multiple joint complaints and injury to his left knee, his back, and his wrist.

For the above reasons, additional development and readjudication of these issues is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate action to associate with the claims-file complete copies of all RO rating decisions issued since the August 2010 Board remand (there are currently only incomplete copies of two recent rating decisions in Virtual VA).

2.  The RO/AMC should take appropriate action to associate with the claims-file complete copies of the evidence obtained since the August 2010 Board remand, to specifically include the evidence identified in the partial copies of recent RO rating decisions such as: recent VA treatment records from Palo Alto and Minneapolis, at least one private medical statement, and Veteran's statements.

3.  The RO/AMC should take appropriate action, to include soliciting any necessary authorizations from the Veteran, to obtain all pertinent records in the custody of the California Department of Labor (Division of Workers' Compensation) or any other government agency involved in the provision of disability-related benefits the Veteran has reported receiving in this case.  

4.  After obtaining the above evidence, to the extent available, the RO/AMC should schedule the Veteran for the appropriate VA examinations in connection with each of his claims on appeal.  It is imperative that the claims file be made available to the examiners for review.

The appropriate examiner should clearly report whether or not there is any currently diagnosed disability to correspond with each claim on appeal.  If so, the appropriate examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's active military service.  Detailed reasons should be furnished for the opinion.

In particular, with regard to the claim of entitlement to service connection for a stomach disability, the medical opinion should specifically address the documented complaints of "frequent indigestion" in the Veteran's service treatment records (including as noted in his separation examination report) and the newly obtained VA treatment records from 1972 showing medical attention for gastrointestinal complaints.  With regard to the claims of entitlement to service connection for orthopedic disabilities, the medical opinions should specifically address the Veteran's theory that his disabilities may be caused or permanently aggravated by gait disturbance from either his service-connected right knee disability or the recently service connected pain disorder.

5.  In the interest of avoiding further remand, the RO/AMC should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


